DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed October 11, 2019, September 18, 202 and December 16, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be allowable over the prior art of record, because the prior art is silent to the RS and RB are ratios (RR) of D band peak intensity (1358 cm-1) to G band peak intensity (1580 cm-1) showing a degree of crystallization in Raman spectroscopy, wherein a ratio RS of the second graphite particles to RB of the first graphite particles, RS / RB, is 0.03-0.82. 
The prior art, such as Zhamu et al. U.S. Pub. 2012/0021294,  teaches a negative electrode active material for an electrochemical device, comprising: first graphite particles (core particle of natural graphite; [0078]), wherein the first graphite particles 50) of 15 µm to 25 µm (less than 15 microns; [0078]), and second graphite particles (satellite particles that are artificial graphite; Example 4) wherein the second graphite particles have an average particle diameter (D50) of 4 µm to 1 µm (0.54 to 1.8 microns; Example 4) wherein the first graphite particles and the second graphite particles have a bimodal distribution, and a ratio of the average particle diameter (D50) of the first graphite particles to the average particle diameter (D50) of the second graphite particles is larger than 1.7 (15/1.8  or 25/1.8 are 8.33 and 13.33, the particle ranges from [0078] and Example 4; thus greater than 1.7).  However, the reference does not teach or suggest RS and RB are ratios (RR) of D band peak intensity (1358 cm-1) to G band peak intensity (1580 cm-1) showing a degree of crystallization in Raman spectroscopy, wherein a ratio RS of the second graphite particles to RB of the first graphite particles, RS / RB, is 0.03-0.82. Therefore, the instant claims are patentably distinct from the prior art of record.
Claims 4-6 would be allowable based on dependency to claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. U.S. Pub. 2012/0021294.
claim 1, Zhamu teaches a negative electrode active material for an electrochemical device, comprising: first graphite particles (core particle of natural graphite; [0078]), wherein the first graphite particles have an average particle diameter (D50) of 15 µm to 25 µm (less than 15 microns; [0078]), and second graphite particles (satellite particles that are artificial graphite; Example 4) wherein the second graphite particles have an average particle diameter (D50) of 4 µm to 1 µm (0.54 to 1.8 microns; Example 4) wherein the first graphite particles and the second graphite particles have a bimodal distribution, and a ratio of the average particle diameter (D50) of the first graphite particles to the average particle diameter (D50) of the second graphite particles is larger than 1.7 (15/1.8  or 25/1.8 are 8.33 and 13.33, the particle ranges from [0078] and Example 4; thus greater than 1.7).  With respect to claim 2,  the first and the second graphite particles have an orientation index of less than 35, wherein the orientation index is defined as an area ratio of a (004) surface to a (110) surface, wherein the (110) surface and (004) surface of the particles are measured with X-ray diffractometry and integration of peak intensities from the X-ray diffractometry ((110)/ (004) is 0.58 in Table 1, the reverse is 1/0.58 = 1.71 which is less than 35; See Table 1). With respect to claim 7, the first graphite particles are present in an amount of 50 wt % to 99 wt % based on 100 wt % of the negative electrode active material (core graphite is present in 5% to 95% by weight; [0060]). With respect to claim 10, each of the first graphite particle and the second graphite particle is independently at least one selected from the group consisting of natural graphite, artificial graphite, graphitized carbon fibers, graphitized mesocarbon microbeads and amorphous carbon (core is natural graphite [0078]; satellite graphite is artificial graphite [0100]). With respect to claim 11,
claim 12, negative electrode has an orientation index, defined by an area ratio ((004 surface)/(110 surface)) of the first and the second graphite particles contained in the negative electrode, less than 35 ((110)/ (004) is 0.58 in Table 1, the reverse is 1/0.58 = 1.71 which is less than 35; See Table 1).  With respect to claim 13, electrochemical device comprising: a positive electrode [0102]; a negative electrode [0076]; and a separator interposed between the positive electrode and the negative electrode [0096].
	Although Zhamu teaches first and second graphite particles with particle diameters of less than 15 microns (first graphite core [0078]) and satellite graphite on the core of 0.54 to 1.8 microns (Example 4), the reference does not teach with sufficient specificity the first graphite having an average particle size of 15 microns to 25 microns, and the second graphite having a particle size of 4 to 11 microns (claim 1). 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the particle diameters of the first and second graphite within the instant range as the diameters of Zhamu, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, it would have been obvious to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. U.S. Pub. 2012/0021294 in view of  Takahashi U.S. Pub. 2012/0148922.
Zhamu teaches a negative electrode active material as described in the rejection recited hereinabove.
However, the reference does not teach or suggest: the first graphite particles have a specific surface area of 0.01 m.sup.2/g to 1.9 m2/g (claim 8); the second graphite particles have a specific surface area of 0.05 m.sup.2/g to 2.6 m2/g (claim 9). 
	Takahashi teaches that it is well known in the art to employ negative electrodes with carbonaceous material with a specific surface area of 1 to 5 m2/g [0042] , that may be natural or artificial graphite [0043] (claims 8-9). 

	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ graphite with a specific surface area of 0.01 m.sup.2/g to 1.9 m2/g and a specific surface area of 0.05 m.sup.2/g to 2.6 m2/g in the negative electrode of Zhamu as as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to employ a the instant first and second graphite diameters, since such a modification would have involved a mere change in size of the graphite particle components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722